Citation Nr: 0822131	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 
2000 for the award of service connection for hypertension.

2.  Entitlement to an effective date earlier than March 27, 
2000 for the award of service connection for tinnitus.

3.  Entitlement to an effective date earlier than March 27, 
2000 for the award of service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to December 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in September 2006, to comply with the duty to notify and 
assist the claimant and for further development.  That notice 
and development has been completed, and the case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the July 
1998 letter was issued in connection with a claim for 
education benefits, not in connection with a compensation 
claim.  

2.  The weight of the evidence demonstrates that the 
veteran's original claim for service connection for 
hypertension, tinnitus, and right ear hearing loss was 
received at the RO on March 27, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 27, 
2000 for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.400 
(2007).

2.  The criteria for an effective date prior to March 27, 
2000 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.400 (2007).

3.  The criteria for an effective date prior to March 27, 
2000 for the grant of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in September 2006 (per the September 2006 
remand) that addressed all of the notice elements.  The 
letter informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran to notify the VA of any 
additional evidence that may be helpful to his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by the September 
2006 notice letter.  The September 2006 notice letter was 
followed by the February 2008 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The Board thus finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained, and an 
attempt was made to locate his education file which was found 
to be nonexistent.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that the RO has not obtained or 
attempted to obtain.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App.
183 (2002).

Earlier Effective Date for Service Connection for 
Hypertension, Tinnitus, 
and Right Ear Hearing Loss

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
veteran's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The veteran contends that he first submitted his claim of 
entitlement to service connection for hypertension and right 
ear disabilities in early 1998.  According to a May 2000 
report of contact, he stated that he originally filed the 
claim in March 1998 at the Orlando, Florida RO, but that the 
claim had been lost.  

In support of this contention, the veteran has submitted a 
July 1998 letter from the RO in Atlanta, Georgia.  This 
letter indicates that an application for benefits had been 
received by the RO.  The letter does not indicate the type of 
benefits sought, nor when the application was received.  The 
veteran contends that this letter confirms that he submitted 
a claim for disability benefits in early 1998 which was 
received by the RO in Atlanta.  

An April 2004 report of contact with the Atlanta RO indicates 
that the file room at that facility was searched, and no 
records were located.  This report also reveals that an 
individual in education services in Atlanta was contacted, 
and that an application for education benefits was received 
at that location on July 14, 1998.  The letter in question 
was issued on July 20, 1998 and pertained to the veteran's 
application for education benefits.  Further, the report 
indicates that no claim for compensation, either formal or 
informal, was received at the Atlanta RO.

A report of contact dated February 2008 indicates that the 
Vocational Rehabilitation and Education supervisor at the St. 
Petersburg RO was contacted and verified that the veteran 
never enrolled in the program and that there was no education 
folder available to associate with the claims file.

While the Board acknowledges the veteran's contention that he 
first applied for compensation benefits in 1998, there is 
simply no objective evidence to corroborate this contention.  
The weight of the evidence demonstrates that the July 1998 
letter was issued in connection with a claim for education 
benefits, not in connection with a compensation claim.  

Therefore, the record reflects that the veteran's original 
claim for service connection for hypertension, tinnitus, and 
right ear hearing loss was received at the RO on March 27, 
2000.  Because March 27, 2000, the date of receipt of the 
veteran's claim, is the earliest date provided by the 
effective date statute and regulations to which a grant of 
service connection can be made effective, an effective date 
for service connection for hypertension, tinnitus, and right 
ear hearing loss earlier than March 27, 2000 is not legally 
possible.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 27, 2000 for the grant 
of service connection for hypertension is denied.

An effective date earlier than March 27, 2000 for the grant 
of service connection for tinnitus is denied.
An effective date earlier than March 27, 2000 for the grant 
of service connection for right ear hearing loss is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


